UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1631


MATRIARCHAL MOABITE MOTHER, Raaj Amexem Moor Rafa EL,
Trustee Great Seal Continental United States Federal
Republic, Ancient Moabite (Asiatic Moorish/Muurish) Nation
of the Americas, Treaty of Amity and Commerce (Peace and
Friendship) 1787/1836,

                Plaintiff - Appellant,

          v.

MARTIN JOSEPH O'MALLEY, in his official capacity as Governor
of State of Maryland; ANTHONY G. BROWN, in his official
capacity as Lieutenant Governor of State of Maryland,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Ellen Lipton Hollander, District Judge.
(1:12-cv-01055-ELH)


Submitted:   September 27, 2012           Decided:   October 1, 2012


Before MOTZ, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Matriarchal Moabite Mother, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Matriarchal        Moabite       Mother    appeals       the     district

court’s order dismissing his 42 U.S.C. § 1983 (2006) complaint

under 28 U.S.C. § 1915(e)(2)(B) (2006).                     We have reviewed the

record and find that this appeal is frivolous.                      Accordingly, we

dismiss    the    appeal   for   the     reasons      stated    by    the    district

court.     Mother v. O’Malley, No. 1:12-cv-01055-ELH (D. Md. Apr.

30, 2012).       We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented      in    the    materials

before    the    court   and   argument      would    not    aid    the    decisional

process.



                                                                            DISMISSED




                                         2